JUDGMENT
PER CURIAM.
These causes came on to be heard on petitions for review of an order of the Fed*248eral Maritime Commission and were argued by counsel. While the issues presented occasion no need for an opinion, they have been accorded full consideration by the court. See Local Rule 13(c).
The Commission’s Report and Order dated January 8, 1979 held that the Harbor Service Charge levied by the Indiana Port Commission on all commercial vessels entering Burns Waterway Harbor was not a regulation or practice related to or connected with the receiving, handling, storing, or delivering of property and was, therefore, not subject to Section 17 of the Shipping Act of 1916. We agree. Thus the Commission’s Report and Order directing the Indiana Port Commission to delete the Harbor Service Charge from its terminal tariff is not infected with reversible legal error.
On consideration of the foregoing, it is ORDERED and ADJUDGED by this court that the order of the Federal Maritime Commission sought to be reviewed herein is hereby affirmed.